
	

113 S925 IS: Lower East Side Tenement National Historic Site Improvement Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 925
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mrs. Gillibrand (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve the Lower East Side Tenement National Historic
		  Site, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lower East Side Tenement National
			 Historic Site Improvement Act of 2013.
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)the Lower East
			 Side Tenement Museum (referred to in this section as the Museum)
			 was founded in 1988 and has, for the past 25 years, preserved and interpreted
			 the history of immigration through the personal experiences of generations of
			 newcomers who settled in and built lives on Manhattan's Lower East Side, the
			 iconic immigrant neighborhood of the United States;
				(2)the Director of
			 the National Park Service found the Lower East Side Tenement at 97 Orchard
			 Street to be nationally significant;
				(3)the Secretary of
			 the Interior designated the Lower East Side Tenement a National Historic
			 Landmark on April 19, 1994;
				(4)the Director of
			 the National Park Service, through a special resource study, found the Lower
			 East Side Tenement suitable and feasible for inclusion in the National Park
			 System;
				(5)Congress
			 designated the Lower East Side Tenement at 97 Orchard Street as a national
			 historic site and as an affiliated site of the National Park System in title I
			 of Public Law 105–378 (112 Stat. 3395);
				(6)the National Park
			 Service prepared a General Management Plan (referred to in this section as the
			 Plan) for the site in 2006;
				(7)the Plan
			 recognized the need for space for administrative functions, collections
			 storage, and visitor services, including orientation and additional
			 exhibits;
				(8)the Museum
			 obtained a neighboring 1888 tenement, 103 Orchard Street, which was restored
			 and renovated to serve as a visitor and education center; and
				(9)103 Orchard was
			 declared a contributing property in the Lower East Side National Historic
			 District listed on both the National and New York State Registers of Historic
			 Places.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to include 103
			 Orchard Street in New York City as part of the Lower East Side Tenement
			 National Historic Site;
				(2)to ensure the
			 preservation, maintenance, and interpretation of the expanded site;
				(3)to interpret at
			 the site the stories of Holocaust survivors, Puerto Rican migrants, and
			 post-1965 Chinese immigrants;
				(4)to enhance
			 appreciation for the profound role immigration has played and continues to play
			 in shaping the evolving national identity of the United States; and
				(5)to ensure
			 continued interpretation of the nationally significant immigrant phenomenon
			 associated with the Lower East Side of New York City and the role of the Lower
			 East Side in the history of immigration to the United States, and to enhance
			 the interpretation of the Castle Clinton, Ellis Island, and Statue of Liberty
			 National Monuments.
				3.Lower East Side
			 Tenement National Historic Site
			(a)FindingsSection
			 101(a)(4) of Public Law 105–378 (112 Stat. 3395) is amended by striking
			 the Lower East Side Tenement at 97 Orchard Street in New York City is an
			 outstanding survivor and inserting the Lower East Side Tenements
			 at 97 and 103 Orchard Street in New York City are outstanding
			 survivors.
			(b)DefinitionsSection
			 102 of Public Law 105–378 (112 Stat. 3396) is amended—
				(1)in paragraph (1),
			 by striking Lower East Side Tenement found at 97 Orchard Street
			 and inserting Lower East Side Tenements found at 97 and 103 Orchard
			 Street; and
				(2)in paragraph (2),
			 by striking which owns and operates the tenement building at 97 Orchard
			 Street and inserting which owns and operates the tenement
			 buildings at 97 and 103 Orchard Street.
				(c)EstablishmentSection
			 103(a) of Public Law 105–378 (112 Stat. 3396) is amended by striking the
			 Lower East Side Tenement at 97 Orchard Street, in the City of New York, State
			 of New York, is designated and inserting the Lower East Side
			 Tenements at 97 and 103 Orchard Street, in the City of New York, State of New
			 York, are designated.
			(d)ManagementSection
			 104(d) of Public Law 105–378 (112 Stat. 3397) is amended by striking the
			 property at 97 Orchard Street and inserting the properties at 97
			 and 103 Orchard Street.
			
